          Case 1:18-cv-06797-ALC Document 24 Filed 12/11/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
 ______________________________________
                                             )
 EDWARD GARITY, Individually, and on Behalf )
 of Others Similarly Situated,               )
                                             ) C.A. No. 1:18-cv-06797-ALC
                               Plaintiff,    )
 v.                                          )
                                             )
 TETRAPHASE PHARMACEUTICALS INC.,            )
 GUY MACDONALD, JACQUES DUMAS,               )
 PIPER JAFFRAY & CO., BMO CAPITAL            )
 MARKETS CORP., STIFEL NICOLAUS &            )
 CO., INC., SUNTRUST ROBINSON                )
 HUMPHREY & CO., LLC, H.C.                   )
 WAINWRIGHT & CO., LLC                       )
                               Defendants.   )
 ________________________________________ )

                          JOINT STIPULATION REGARDING
                     TIME TO ANSWER OR OTHERWISE RESPOND

       WHEREAS, Plaintiff commenced this Action by filing a complaint dated July 27, 2018

(the “Complaint”);

       WHEREAS, the Complaint asserts claims under Sections 11 and 15 of the Securities Act

of 1933 (the “Securities Act”), Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), and SEC Rule 10b-5 on behalf of a putative class;

       WHEREAS, pursuant to Section 27(a) of the Securities Act and Section 21D(a) of the

Exchange Act, the Court will appoint a Lead Plaintiff(s); and

       WHEREAS, the parties have agreed to a schedule that extends Defendants’ time to

respond to the Complaint until after a Lead Plaintiff has been appointed and an amended

complaint has been filed.

       IT IS HEREBY STIPULATED AND AGREED among the undersigned parties, subject

to the Court’s approval, as follows:
            Case 1:18-cv-06797-ALC Document 24 Filed 12/11/18 Page 2 of 5




       1.       Without waiving any rights, defenses or other objections, (a) undersigned counsel

for defendants Tetraphase Pharmaceuticals, Inc., Guy Macdonald, and Jacques Dumas is

authorized and agrees to accept service of the Complaint on behalf of those defendants; and (b)

undersigned counsel for defendants Piper Jaffray & Co., BMO Capital Markets Corp., Stifel

Nicolaus & Co., Inc., SunTrust Robinson Humphrey & Co., LLC, and H.C. Wainwright & Co.,

LLC is authorized and agrees to accept service of the Complaint on behalf of those defendants.

       2.       Defendants shall not be required to answer or otherwise respond to the Complaint;

and

       3.       Following entry of an order by the Court pursuant to the Private Securities

Litigation Reform Act of 1995 (“PSLRA”) selecting a Lead Plaintiff(s) and appointing Lead

Counsel, counsel for Defendants and Lead Counsel shall confer and submit a proposed schedule

for the filing of an amended complaint and Defendants’ response thereto.




                                                 2
        Case 1:18-cv-06797-ALC Document 24 Filed 12/11/18 Page 3 of 5




Dated: December 10, 2018




                                   230 Park Avenue, Suite 530
                                   New York, NY 10169
                                   Tel: (212) 682-5340
                                   Fax: (212) 884-0988
                                   lportnoy@glanylaw.com

                                   Attorney for Plaintiff

                                   Isl
                                   Michael G. Bongiorno
                                   WILMER CUTLER PICKERING HALE AND DORR LLP
                                   7 World Trade Center
                                   250 Greenwich Street
                                   New York, NY 10007
                                   Tel: (212) 230-8800
                                   Fax: (212) 230-8888
                                   michael. bongiorno@wilmerhale.com

                                   Attorney for Defendants Tetraphase Pharmaceuticals,
                                   Inc., Guy Macdonald, and Jacques Dumas


                                   Isl
                                   Amanda Prentice
                                   DORSEY & WHITNEY LLP
                                   51 West 52nd Street
                                   New York, NY 10019-6119
                                   Tel: (212) 415-9200
                                   Fax: (212) 953-7201
                                   prentice.amanda@dorsey.com

                                   Attorney for Defendants Piper Jqffray & Co., EMO
                                   Capital Markets Corp., Stifel Nicolaus & Co., Inc.,
                                   SunTrust Robinson Humphrey & Co., LLC, and HC.
                                   Wainwright & Co., LLC




                                      3
        Case 1:18-cv-06797-ALC Document 24 Filed 12/11/18 Page 4 of 5



Dated: December 10, 2018           Respectfully submitted,

                                   Isl
                                   Lesley F. Portnoy
                                   GLANCY PRONGA Y & MURRAY LLP
                                   230 Park Avenue, Suite 530
                                   New York, NY 10169
                                   Tel: (212) 682-5340
                                   Fax: (212) 884-0988
                                   lportnoy@glanylaw.com



                                   Isl
                                   Mich e G. Bongio o
                                   WILMER CUTLER PICKERING HALE AND DORR LLP
                                   7 World Trade Center
                                   250 Greenwich Street
                                   New York, NY 10007
                                   Tel: (212) 230-8800
                                   Fax: (212) 230-8888
                                   michael.bongiomo@wilmerhale.com

                                   Attorney for Defendants Tetraphase Pharmaceuticals,
                                   Inc., Guy Macdonald, and Jacques Dumas


                                   Isl
                                   Amanda Prentice
                                   DORSEY & WHITNEY LLP
                                   51 West 52nd Street
                                   New York, NY 10019-6119
                                   Tel: (212) 415-9200
                                   Fax: (212) 953-7201
                                   prentice.amanda@dorsey.com

                                   Attorney for Defendants Piper Jqffray & Co., BMO
                                   Capital Markets Corp., Stifel Nicolaus & Co., Inc.,
                                   SunTrust Robinson Humphrey & Co., LLC, and HC.
                                   Wainwright & Co., LLC




                                         3
        Case 1:18-cv-06797-ALC Document 24 Filed 12/11/18 Page 5 of 5




:L>=S ><>E;>IS
S
S         0>KH><L?DDRSKN;EBLL>=S

                                   
                                   '>KD>RSS/GILFGRS
                                     (,8S/1.,!S8SS*6118S''/S
                                   
S/:ICSO>FN>S2NBL>S
S
                                   ->PS9GICS-9S
S
                                   4>DSS
S
                                   :QSS
S
                                   DHGIMFGR@D:FRD:P<GES

                                   11,/+46,/6)$+1'6

                                   
                                   *B<A:>DS 	SGF@BGJGS
                                   7$(+1S65)1S/$&1$,!S"(S,S.11S''/S
                                   S7GID=S4I:=>S>FL>IS
                                   
S I>>FPB<AS2LI>>LS
                                   ->PS9GICS-9S


S
                                   4>DSS


S
                                   :QSS
S
                                   EB<A:>D;GF@BGJGPBDE>IA:D><GES

                                   11,/+56,/6	++1061/-#06#/*21%)06
                                   +6 246,+)6 +6.206	2*06


                                      
                                   E:F=:S/I>FLB<>S
                                   .138SS7#%5,8S''/S
                                   S7>KLSF=S2LI>>LS
                                   ->PS9GICS-9S

S
                                   4>DSS

S
                                   :QSS
S
                                   HI>FLB<>:E:F=:=GIK>R	<GES

                                   11,/+46,/6	++106%-/6!/466,6
6
                                   -%1)6/(106,/-61& )6%,)2066,6+6
                                   2+/2016,%+0,+62*-#/466,66+66
                                   %+3/%"#166,66




                                      S
